mws
                                ELECTRONIC RECORD




COA #      05-14-00483-CR                        OFFENSE:        49.04


STYLE:     Justin Cook v. The State of Texas     COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: County Criminal Court No. 9


DATE: 06/09/15                    Publish: NO    TC CASE #:      M1246238




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Justin Cook v. The State of Texas            CCA#:
                                                                          JW-/5"
         hPPBLL^NT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:      nhilmr                                     SIGNED:                       PC:

JUDGE:                                                PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD